                                                                                                     E-FILED
                                                                         Monday, 30 March, 2020 04:13:50 PM
                                                                               Clerk, U.S. District Court, ILCD

                                    UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF ILLINOIS
                                           PEORIA DIVISION

CRAIG HERRICK,

           Plaintiff,

v.                                                                Case No. 18-1191-MMM

JOHN CLARK, JOSEPH YURKOVICH,
JEFF STANDARD, and FULTON
COUNTY, ILLINOIS

           Defendants.


                                 MEMORANDUM OPINION AND ORDER

           Before the Court are Defendant Fulton County’s Motion for Judgment on the Pleadings

(D. 31 1), Defendant Jeff Standard’s Motion to Designate Nominal Defendant (D. 33), Defendants

Standard’s and Fulton County’s Joint Motion for Leave to File Reply (D. 46), and Defendants

Justin Jochums’ and Charlene Markley’s Motion to Dismiss (D. 47). For the following reasons,

Defendants’ Motions to Dismiss is GRANTED, the remaining Motions are DEEMED MOOT, and

the Clerk of Court is directed to close this case.

                                                  JURISDICTION

           The Court exercises original jurisdiction over this matter under 28 U.S.C. § 1331, as

Plaintiff brings claims for constitutional violations via 42 U.S.C. § 1983. Venue is proper under

28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the claims occurred

in this judicial district.




1
    References to the case docket are abbreviated as “(D. _ )”.
                                               BACKGROUND 2

         In January 2000, Plaintiff was convicted in the Ninth Judicial Circuit Court of Fulton

County, Illinois (“Circuit Court”), of two counts of first-degree murder and one count of

intentional killing of an unborn child, for the kidnapping and murder of Tammy Jo Thompson in

1998. (D. 1 at 2, 96.) At the time of her death, Thompson was pregnant with twins. Id. at 96.

Plaintiff is currently serving consecutive life sentences for his crimes, yet for the last eighteen

years he has maintained his innocence. Id. at 2. To exonerate him from the alleged wrongful

conviction of the aforementioned crimes, Plaintiff has been seeking access to crime-scene evidence

from his criminal trial for advanced DNA testing in various venues. Id. at 3.

         On January 26, 2017, the Circuit Court denied Plaintiff’s most recent request for testing

(D. 14-4 at 16-21.) According to Plaintiff, the Circuit Court ruled against him because it

misconstrued § 3(b)(1) of the State’s post-conviction DNA statute, 725 ILCS 5/116-3 (2014).

(D. 14 at 2-3.) Plaintiff also contends that the statute itself is unconstitutional because the

requirement that the defendant must present a prima facie case that “identity was the issue in the

trial . . . which resulted in his . . . conviction” is vague. Id. at 3. Plaintiff now appeals the decision

of the Circuit Court, albeit indirectly, claiming, in part, that Illinois courts have improperly invoked

the “identity” requirement to foreclose relief to any convicted criminal movant because he was

ultimately found guilty of his crimes. Id. at 2-3.

                                         PROCEDURAL HISTORY

         On March 22, 2019, Plaintiff filed his amended complaint against Defendants John Clark

(former Fulton County State’s Attorney), Jeff Standard (Fulton County Sheriff), Joseph Yurkovich

(former Fulton County Clerk of Court), and Fulton County alleging, in part, that Defendants denied


2
 The facts in the Background section are based on statements outlined in Plaintiff’s original and amended
complaints. The facts are accepted as true and all reasonable inferences from those facts are drawn in his favor.
                                                          2
him procedural due process rights by refusing to turn over crime-scene evidence for advanced

DNA testing. On May 17, 2019, this Court entered its Second Merit Review Order. (D. 15.) In

the Order, the Court ruled that Plaintiff had provided sufficient factual content to draw the

reasonable inference that Defendants were liable for denying Plaintiff his procedural due process

rights. Id. at 2. It also found that Plaintiff had asserted he had been denied procedural due process

by the Illinois court’s construction of its post-conviction DNA statute. Id. The Court concluded

that, at the preliminary screening stage, Plaintiff had stated valid § 1983 claims against Defendants

acting in their official capacities and against their presumptive employer, Fulton County. Id.

       On July 16, 2019, Defendant Fulton County filed its answer and affirmative defenses.

(D. 26.) On August 15, 2019, the Court substituted the current Fulton County State’s Attorney,

Justin Jochums, for Defendant Clark and the current Fulton County Clerk of Court, Charlene

Markley, for Defendant Yurkovich. (Text Order 08/15/2019.) On September 16, 2019, Defendants

Standard and Fulton County filed their Motion for Judgment on the Pleadings (D. 31), and Motion

to Designate Nominal Defendant (D. 33). On October 16, 2019, Plaintiff filed his responses to

Defendants’ Motions. (D. 37; D. 38.) On October 30, 2019, Defendants Standard and Fulton

County filed their Joint Motion for Leave to File Reply (D. 46), and one day later Defendants

Markley and Jochums filed their Joint Motion to Dismiss. (D. 47.) On November 13, 2019,

Plaintiff filed his response to Defendants’ Motion to Dismiss (D. 50), and on December 2, 2019,

Plaintiff filed a supplemental response to the same Motion (D. 52). This Order follows.

                                      LEGAL STANDARD

       Motion to Dismiss

       A motion to dismiss challenges the sufficiency of the complaint, not its merits. Gibson v.

City of Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). In reviewing a Rule 12(b)(6) motion to dismiss,


                                                 3
the court accepts as true all well-pleaded facts in the complaint and draws all reasonable inferences

from those facts in plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011).

A motion to dismiss “can be based only on the complaint itself, documents attached to the

complaint, documents that are critical to the complaint and referred to in it, and information that

is subject to proper judicial notice.” Geinosky v. City of Chi., 675 F.3d 743, 745 n.1 (7th Cir. 2012).

“Documents referred to in, but not attached to, a plaintiff’s complaint that are central to [his] claim

may be considered in ruling on a Rule 12(b)(6) motion if they are attached to the defendant’s

motion to dismiss.” Duferco Steel Inc. v. M/V Kalisti, 121 F.3d 321, 324 n.3 (7th Cir. 1997). To

survive a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice

of a claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

        While the court accepts all well-pleaded factual allegations in the complaint as true and

draws all reasonable inferences in plaintiff’s favor, it is not obliged to ignore facts in the complaint

that undermine plaintiff’s claim or to assign weight to unsupported conclusions of law. R.J.R.

Servs., Inc., v. Aetna Cas. and Sur. Co., 895 F.2d 279, 281 (7th Cir. 1989). If a plaintiff was given

adequate opportunity to respond to all of the defendants’ motions, the court can impute the

arguments made by any defendant to all of the defendants to the extent the arguments are equally

effective at barring a claim. Gluck v. WNIN Tri-State Pub. Media, Inc., 879 F. Supp. 2d 999, 1001

n.3 (S.D. Ind. 2012) (citing Malak v. Associated Physicians, Inc., 784 F.2d 277, 280 (7th Cir.

1986)). “Affirmative defenses, such as claim preclusion and the Rooker-Feldman doctrine, that

are clear from the complaint may be addressed in a motion to dismiss as opposed to a summary




                                                   4
judgment motion.” McDowell v. Alvarez, No. 09 C 8033, 2012 WL 3481642, at *3 (N.D. Ill.

Aug. 15, 2012) (citing Muhammad v. Oliver, 547 F.3d 874, 878 (7th Cir. 2008)).

                                          DISCUSSION

       Plaintiff, an inmate incarcerated with the Illinois Department of Corrections, is serving

double life sentences for the kidnapping and murder of a pregnant woman in the fall of 1998.

Plaintiff filed his amended complaint alleging, inter alia, that Illinois courts have denied him

procedural due process by misconstruing the State’s post-conviction DNA statute. Plaintiff also

alleges State officials acted in their official capacities to personally deprive him of his

constitutional rights. In response, Defendants have filed numerous motions arguing that Plaintiff’s

amended pleading fails to state a valid claim and that the Court lacks subject matter jurisdiction

over this matter. For the following reasons, the Court grants Defendants’ Motion to Dismiss and

deems the remaining Motions moot.

       I. Defendants’ Motion to Dismiss

       Defendants Markley and Jochums raise four arguments in their Motion to Dismiss. (D. 44.)

Specifically, they argue: (i) this Court lacks subject matter jurisdiction under the Rooker-Feldman

abstention doctrine; this Court lacks subject matter jurisdiction under the Younger abstention

doctrine; Plaintiff fails to state a claim upon which relief can be granted; and the Illinois post-

conviction DNA statute is not unconstitutionally vague. Id. at 1-10. In response, Plaintiff argues

identity was an issue in his criminal prosecution; Defendants are trying to extend the Rooker-

Feldman doctrine beyond its scope; Younger abstention does not apply to his constitutional claims

in this Court; and that he has stated a claim for the denial of his procedural due process rights, as

he has a cognizable interest in obtaining DNA testing under Illinois law. (D. 50 at 2-13.) Since it




                                                 5
is dispositive of the issues at hand, the Court only addresses Defendants’ Younger abstention

argument and DISMISSES Plaintiff’s case without prejudice.

               A. Younger Abstention Doctrine

       In Defendants’ Motion to Dismiss, they argue Plaintiff’s complaint should be dismissed in

its entirety because Plaintiff is currently appealing the state court’s denial of his motion for DNA

testing before the Illinois Court of Appeals. (D. 44. at 5.) Defendants add that Plaintiff failed to

disclose to this Court that he is currently appealing the denial of his post-conviction DNA motion.

Id. at 6. Defendants argue that because Plaintiff’s appellate proceeding implicates important state

interests, and is duplicative of the claims at hand, abstention under Younger v. Harris, 401 U.S.

37, 40-41 (1971), is appropriate. Id. at 6.

       In response, Plaintiff alleges that he notified the Court of his ongoing legal proceedings in

a motion for leave to request recruitment of counsel. (D. 50 at 7.) Plaintiff argues that his state

appeal challenges the court’s denial of his post-conviction DNA motion and not the

constitutionality of the post-conviction statute itself. Id. at 7. Plaintiff also argues his appeal to

the Illinois Appellate Court and the claims at hand have nothing to do with one another and fail to

deprive this Court of jurisdiction. Id. Plaintiff cites Harvey v. Horan, 285 F.3d 298 (4th Cir.

2002), for the proposition that a federal court will continue with a § 1983 claim even when there

is a pending state court appeal. Id. He also references District Attorney’s Office for Third Judicial

District v. Osborne, 129 S. Ct. 2308 (2009), for the proposition that he is in a better position to

argue the inadequacy of state law procedures in this Court than he is in state court.

       In Forty One News, Inc. v. County of Lake, 491 F.3d 662 (7th Cir. 2007), the Seventh

Circuit provided a summary of the impetus behind the Younger abstention doctrine. It observed:




                                                  6
       The rule in Younger v. Harris is designed to permit state courts to try state cases
       free from interference by federal courts. Younger abstention ensures that
       individuals or entities who have violated state laws cannot seek refuge from
       enforcement of those laws behind the equitable powers of the federal courts . . .
       Limiting the intervention of the federal courts preserves the institutional autonomy
       of state judicial processes by limiting attempts by litigants to obtain federal
       declaratory or injunctive relief on constitutional grounds where such relief may
       interfere with certain types of ongoing state proceedings in which they are involved,
       and which provide an adequate opportunity to raise the constitutional claims . . . .
       While the doctrine was initially limited in its application to pending
       state criminal prosecutions, its scope has been expanded to apply to state judicial
       and administrative proceedings in which important state interests are at stake.

Id. at 665 (internal quotation marks and citations omitted).

       In Chester Bross Const. Co. v. Schneider, 886 F. Supp. 2d 896, 907 (C.D. Ill. 2012), this

District outlined the parameters of the Younger abstention doctrine in detail. It reiterated:

       Under the Younger abstention doctrine, a federal court is required to abstain from
       enjoining ongoing state proceedings that are: (1) judicial in nature, (2) implicate
       important state interests, and (3) offer an adequate opportunity for review of
       constitutional claims, (4) so long as no extraordinary circumstances—like bias or
       harassment—exist which auger against abstention. The Younger doctrine espouses
       a strong federal policy against federal court interference with pending state judicial
       proceedings absent extraordinary circumstances. The Younger principles of
       abstention apply both to claims based on constitutional challenges, as well as to
       those based on federal preemption challenges.

Id. (internal quotation marks and citation omitted).

                       1. Judicial in Nature

       Plaintiff does not dispute that the proceedings in which he was denied access to crime-

scene evidence was judicial in nature. Defendants rightly highlight the unbeknownst fact that

Plaintiff is concurrently appealing the denial of his post-conviction motion with both this Court

and the Third District Appellate Court. Plaintiff’s own filing in the Third District reiterates that

one of the issues he is appealing is whether the trial court erred in denying his § 116-3 motion




                                                  7
when it ruled that “identity” was not an issue in his criminal trial 3. Coincidentally, Plaintiff raises

the same argument here although he conspicuously changes some of his language. His amended

complaint states:

        PLAINTIFF CRAIG HERRICK is Challenging, as DENYING him his Procedural
        Due Process, the Illinois Post-Conviction DNA Statute [“]as construed” by Illinois
        Courts. In that the Illinois Courts have construed the Statute regarding “Identity” to
        completely FORECLOSE ANY Prisoner would could have sought DNA Testing
        prior to trial, but didnot (sic), from seeking in a Post-Conviction DNA Motion by
        invoking that “Identity was Not an issue at trial” because he was found guilty.

(D. 14 at 5.) While the Court recognizes Plaintiff would prefer to be in federal court since the

lower state court has already enforced the statute, his preference and the early ruling of the court

carry no weight under Younger. “Denial of a preferred federal forum for federal claims is often

the result of the application of Younger abstention . . . as well as other doctrines promoting comity.”

Forty One, 491 F.3d at 667. “This is so even when the plaintiff would have preferred not to litigate

in state court, but was required to do so by statute or prudential rules.” Id. (quoting San Remo

Hotel, L.P., v. City and Cty. of San Francisco, Cal., 545 U.S. 323, 342 (2005)).

        The Court finds that Plaintiff’s state court hearing and subsequent appeal are both judicial

in nature and constitute one ongoing proceeding. In Majors v. Engelbrecht, 149 F.3d 709, 713

(7th Cir. 1998), the Seventh Circuit analyzed a similar situation and concluded that “separate state

trial and appellate review procedures are viewed as [one] single ongoing proceeding[ ].” In coming

to its conclusion, it cited Huffman v. Pursue, Ltd., 420 U.S. 592 (1975), and noted:

        In Huffman, which involved a state civil enforcement proceeding, the § 1983
        plaintiff, after losing in a state court, elected to file a federal action instead of
        appealing the decision to a state appellate tribunal. The Court held Younger
        precluded federal intervention in the state action. It reasoned that allowing what in
        effect would be a federal alternative to state appellate process would, besides
        disrupting and duplicating an ongoing proceeding, cast doubt on the ability of state
        appellate courts to oversee their trial courts.

3
 Motion in Response to Appellate Counsel’s Motion to Withdraw[ ] pursuant to Pennsylvania v. Finley at 2,
People v. Herrick, 2018 IL App 3180455.
                                                       8
Majors, 149 F.3d at 713 (internal citations omitted). Accordingly, the Court finds that under

Younger abstention it must abstain from enjoining Plaintiff’s ongoing state proceeding, which is

judicial in nature.

                        2. Implicates Important State Interests

        Plaintiff also fails to dispute that his ongoing state proceeding implicates important state

interests, which fulfills the second prong of Younger abstention. In Middlesex County Ethics

Committee v. Garden State Bar Ass’n, 457 U.S. 423 (1982), the Supreme Court outlined the criteria

for the implication of the important state interests requirement. It held:

        The policies underlying Younger are fully applicable to noncriminal judicial
        proceedings when important state interests are involved. The importance of the
        state interest may be demonstrated by the fact that the noncriminal proceedings bear
        a close relationship to proceedings criminal in nature, as in Huffman[.] Proceedings
        necessary for the vindication of important state policies or for the functioning of
        the state judicial system also evidence the state's substantial interest in the litigation.
        Where vital state interests are involved, a federal court should abstain unless state
        law clearly bars the interposition of the constitutional claims. [T]he . . . pertinent
        inquiry is whether the state proceedings afford an adequate opportunity to raise the
        constitutional claims[.]

Id. at 432 (internal quotation marks and citations omitted).

        Plaintiff’s § 1983 claims bear a close relationship to the finality of his criminal prosecution

and conviction. See Danforth v. Minnesota, 552 U.S. 264, 280 (2008) (observing “finality of state

convictions is a state interest”). A ruling by this Court ordering state officials to turn over evidence

from Plaintiff’s underlying criminal trial for advanced DNA testing would not only overrule the

state court’s decision to deny access to such evidence and interfere with a pending appeal in the

Illinois Appellate Court, but would also call into question the validity of Plaintiff’s criminal

conviction altogether. See Whyte v. Magnus, No. 12-CV-145, 2013 WL 3778138, at *4 (W.D.

Wis. July 19, 2013) (finding Younger abstention applies to post-conviction proceedings); Smith v.


                                                    9
Indiana, 622 F. Supp. 973, 976 (N.D. Ind. 1985) (finding plaintiff had at least two other remedies

at law available to him: post-conviction relief, including an appeal to the state supreme court, and

federal habeas corpus relief). Accordingly, the Court finds that under Younger abstention it must

abstain from enjoining Plaintiff’s ongoing state proceeding that implicates important state

interests.

               3. Offers Adequate Opportunity for Review of Constitutional Claims

        Plaintiff argues that the third prong—whether the state proceedings offer an adequate

opportunity for review of his constitutional claims—is not met. He cites Harvey v. Horan, 285

F.3d 298 (4th Cir. 2002) and Priser v. Rodriguez, 93 S. Ct. 1827 (1973), for the proposition that

state courts should have the first opportunity to review challenges to a state judgment of conviction.

(D. 50 at 3.) Plaintiff then twists this proposition to try to support his argument that, unlike the

petitioner in Osborne, 129 S. Ct. 2308 (2009), who attempted to sidestep the state process through

a federal lawsuit, he first resorted to state court, so now he can properly challenge “[t]he

inadequacy of the [s]tate-[l]aw procedures available to him in state [p]ost-[c]onviction relief” in a

federal court. Id. The Court disagrees.

        Although it must liberally construe a pro se Plaintiff’s complaint, the Court is not required

to fashion Plaintiff’s arguments for him where his allegations are conclusory in nature and without

supporting factual averments. United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994).

Plaintiff has failed to offer any supporting evidence, allegation or otherwise, that he appealed his

state court criminal conviction in the Illinois Appellate Court. He also failed to inform the Court,

in any of his original or amended pleadings, that he had an ongoing proceeding in the Third District

Appellate Court that dealt with the same facts that he presents here. (D. 1 at 2; D. 14 at 2.)




                                                 10
       Plaintiff’s § 1983 claims raise an as-applied challenge to the constitutionality of the State’s

post-conviction statute. See People v. Thompson, 43 N.E.3d 984, 991 (Ill. 2015) (finding “an as-

applied constitutional challenge is dependent on the particular circumstances and facts of the

individual defendant or petitioner”). Such a challenge is most appropriately handled by the state

appellate and supreme courts or in petition for habeas corpus. Duckworth v. Serrano, 454 U.S. 1,

4 (1981) (“[I]t would be unseemly in our dual system of government for the federal courts to upset

a state-court conviction without affording to the state courts the opportunity to correct a

constitutional violation.”). Plaintiff also fails to allege that he has been precluded from bringing

his constitutional challenge in his post-conviction DNA motion, in his appeal to the Third District

Appellate Court (where his appellate brief has not yet been filed), or by filing a petition for

discretionary review with the Illinois Supreme Court. See Majors, 149 F.3d at 713 (finding that

review of constitutional claims by way of a petition to the state court constituted “subsequent

judicial review” and was sufficient opportunity to raise federal claims for the purposes of

Younger). Accordingly, the Court finds that under Younger abstention it must abstain from

enjoining Plaintiff’s ongoing state proceeding that implicates important state interests and offers

an adequate opportunity for review of his constitutional claims. See Smith, 622 F. Supp at 977

(concluding Plaintiff’s “post-conviction relief proceedings cannot be removed from the state court,

and this court is bound by principles of federalism to avoid involvement in this case until the post-

conviction proceedings are complete”).

               4. No Extraordinary Circumstances Exist

       Finally, Plaintiff fails to provide sufficient evidence that any extraordinary circumstances

exist, such as bias or harassment, that would make abstention inappropriate in this case. See

Middlesex, 457 U.S. at 437 (“Because respondent had an opportunity to raise and have timely


                                                 11
decided by a competent state tribunal the federal issues involved, and because no bad faith,

harassment, or other exceptional circumstances dictate to the contrary, federal courts should

abstain from interfering with the ongoing proceedings.”) Accordingly, the Court finds that under

Younger abstention it must abstain from enjoining Plaintiff’s ongoing state proceeding that

implicates important state interests and offers an adequate opportunity for review of his

constitutional claims, as no extraordinary circumstances—like bias or harassment—exist which

auger against abstention. The Court also finds that abstention is appropriate to adhere to the

principles of equity, comity, and federalism. Because the Court finds that Younger abstention is

appropriate as to all claims in the amended complaint, the remaining arguments stated in

Defendants’ Motion to Dismiss and in the remaining Motions are DEEMED MOOT.

                                       CONCLUSION

       For the reasons stated above, Defendants Jochums’ and Markley’s [47] Motion to Dismiss

is GRANTED. Defendant Fulton County’s [31] Motion for Judgment on the Pleadings, Defendant

Standard’s [33] Motion to Designate Nominal Defendant, and Defendant Standard’s and Fulton

County’s [46] Joint Motion for Leave to File Reply are DEEMED MOOT. Plaintiff’s claims are

DISMISSED WITHOUT PREJUDICE, and the Clerk of Court is directed to close this case.


Entered on March 30, 2020.                         /s/ Michael M. Mihm
                                                   Michael M. Mihm
                                                   United States District Judge




                                              12
